
	

114 HR 4570 : 100 Years of Women in Congress Act
U.S. House of Representatives
2016-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4570
		IN THE SENATE OF THE UNITED STATES
		April 19, 2016Received; read twice and referred to the Committee on Agriculture, Nutrition, and ForestryAN ACT
		To amend the Department of Agriculture program for research and extension grants to increase
			 participation by women and underrepresented minorities in the fields of
			 science, technology, engineering, and mathematics to redesignate the
			 program as the Jeannette Rankin Women and Minorities in STEM Fields Program.
	
	
 1.Short titleThis Act may be cited as the 100 Years of Women in Congress Act. 2.FindingsCongress finds the following:
 (1)The first woman elected to Congress, Representative Jeannette Rankin from Montana, was elected on November 7, 1916, almost four years prior to ratification of the 19th Amendment to the U.S. Constitution giving women the right to vote.
 (2)Jeannette Rankin was not only a pioneer in national electoral politics, she was also a pioneer as a woman in science, graduating from the University of Montana in 1902 with a Bachelor of Science degree in biology.
 (3)100 years after the election of Jeannette Rankin, 108 women serve in the 114th Congress, more than at any other time in our Nation’s history. While this improvement is commendable, women hold only 20 percent of the seats in Congress, far below their relative share of the American electorate.
 (4)According to the U.S. Bureau of Labor Statistics, women make up 47 percent of the total U.S. workforce. Gains have been made in the science, technology, engineering, and mathematics (STEM) fields over time, but women still comprise only 39 percent of chemists and material scientists, 28 percent of environmental scientists and geoscientists, 16 percent of chemical engineers, and 12 percent of civil engineers.
 (5)More must be done to encourage women to run for elected office and to enter STEM fields. 3.Jeannette Rankin Women and Minorities in STEM Fields ProgramParagraph (7) of section 1672(d) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(d)(7)) is amended to read as follows:
			
 (7)Jeannette Rankin Women and Minorities in STEM Fields ProgramResearch and extension grants may be made under this section to increase participation by women and underrepresented minorities from rural areas in the fields of science, technology, engineering, and mathematics, with priority given to eligible institutions that carry out continuing programs funded by the Secretary. Any grant made under this paragraph shall be known and designated as a Jeannette Rankin Women and Minorities in STEM Fields Program Grant..
		
	Passed the House of Representatives April 18, 2016.Karen L. Haas,Clerk
